      Case 2:16-cv-02525-MMD-NJK Document 348 Filed 01/15/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEVADA
    AMARIN PHARMA INC.,

                            Plaintiffs,
                                                       2:16-CV-2525-MMD-NJK

                                                  MINUTES OF PROCEEDINGS
    VS.
                                                   DATED:      January 14, 2020
    HIKMA PHARMACEUTICALS AND
    DR. REDDY’S LABORATORIES
    (DRL),

                          Defendants,


PRESENT:

THE HONORABLE MIRANDA M. DU, U.S. DISTRICT JUDGE

DEPUTY CLERK: PEGGIE VANNOZZI COURT REPORTER: KATHY FRENCH

COUNSEL FOR PLAINTIFFS:                    Megan Keane, Christopher Sipes, Michael
                                           Kennedy, Jeffrey Ellikan, Alaina Whitt, Han
                                           Park, Daniel Farnolly, Eric Sonnenschein

COUNSEL FOR DEFENDANT HIKMA: Charles Klein, Eimeric Reig-Plessis, W. West
                             Allen, Clair Fundakowski, Allison Heydorn

COUNSEL FOR DEFENDANT DRL:                 Constance Huttner, Michael Rounds, James
                                           Barabas

IN COURT PROCEEDINGS: Bench trial, day 2

Proceedings begin at 8:33 AM. Also present for Amarin: Joseph Kennedy as corporate
representative, Barbara Kurys as patent counsel and Litigation Support Technician
David Brooks. Also present for Defendants: Neema Kumar as corporate representative
for Hikma, Andrew Allen and Deeph Jain as corporate representatives for DR and
Litigation Support Technician Stephen Gros.

Ms. Keane advises that there is an error in Defendant’s demonstrative slides used in
cross examination of Steve Ketchum. Mr. Sipes suggests that Defense counsel could
prepare a chart citing the specific “DDX” numbers. The court will address the concern

1             2:16-cv-2525-MMD-NJK Amarin Pharma vs. Hikma, DRL, January 14, 2020
     Case 2:16-cv-02525-MMD-NJK Document 348 Filed 01/15/20 Page 2 of 3




later in the day. The Court encourages counsel to meet and conferment o reach a
resolution.

Matthew Budoff is sworn to testify. Mr. Kennedy examines the witness. Plaintiff’s
exhibit 1186 is marked and admitted. Stipulated exhibit 940 is admitted.

Recess: 10:18 AM – 10:39 AM.

Direct examination of Steve Ketchum resumes. Plaintiff’s exhibit 1161 is marked and
admitted. The witness is qualified as an expert in the areas of clinical treatment of
lipidemia, including TG, and cardiology. Plaintiff’s exhibits 989 and 269 are marked and
admitted.

Recess: 9:12 AM – 9:38 AM (to resolve a technical issue.)

Direct examination of Matthew Budoff resumes. Plaintiff’s exhibits 566, 1203, 1209,
288, 289, 277 and 285 are marked and admitted.

Recess: 10:55 AM – 11:21 AM.

Direct examination of Matthew Budoff resumes. Plaintiff’s exhibits 26, 25, 22, 30, and
31 are marked and admitted.

Recess: 12:24 PM – 1:04 PM

Ms. Klein conducts cross examination of Matthew Budoff. Defendant’s exhibits 1982,
1632, and 1578 are marked and admitted. . Defendant’s exhibit 1554 is marked.

Recess: 2:55 PM – 3:16 PM.

Cross examination of Matthew Budoff resumes. Defendant’s exhibits 203 and 2247
are marked and admitted. Mr. Kennedy conducts redirect examination. The witness is
excused.

Mr. Sipes advises that Plaintiff closes their case.

Ms. Fundakowski presents Defendants’ Rule 52(c) motion. Mr. Sipes responds. The
Court reserves its ruling.

Jonathan Scheinberg is sworn to testify. Mr. Reig examines the witness. Defendants’
exhibit 2226 is marked and admitted. The witness is qualified as an expert in
cardiology. Defendant’s exhibits 1953, 1957, 2266,.1984 and 1679 are marked and
admitted. Defendant’s exhibit 1960 is marked. The witness steps down.


2             2:16-cv-2525-MMD-NJK Amarin Pharma vs. Hikma, DRL, January 14, 2020
     Case 2:16-cv-02525-MMD-NJK Document 348 Filed 01/15/20 Page 3 of 3




The Court advises counsel that it will issue an oral ruling on Defendants’ Rule 52(c)
motion. For the reasons the Court has placed on the record, Defendants’ Rule 52(c)
motion is denied.

The Court has reviewed the 25 exhibits Defendants added to their exhibit list. The court
encourages counsel to resolve the evidentiary issues. The Court will not exclude the
late disclosed exhibits. Plaintiff’s oral motion to exclude the late disclosed exhibits is
denied.

Counsel agree to file the chart referencing the exhibits, page numbers and “DDX”
numbers Mr. Klein utilized in cross examination of Steve Ketchum in CM/ECF. The
Courtroom Administrator will file the minutes of proceedings for January 13, 2020.

The bench trial is continued to January 15, 2020 at 8:30 AM.

Recess: 5:32 PM.


                                                          DEBRA K. KEMPI, CLERK
                                                          U.S. District Court
                                                          By: Peggie Vannozzi
                                                          Deputy Clerk




3             2:16-cv-2525-MMD-NJK Amarin Pharma vs. Hikma, DRL, January 14, 2020
